January 17, 1918. The opinion of the Court was delivered by
The defendant, a negro woman, killed with a shotgun a negro man. She was tried, and the verdict was guilty of manslaughter, judgment was pronounced upon her, and she appeals to this Court.
There are four exceptions: let them be reported, and let the charge be reported.
The Court might have permitted the defendant to answer the question which was propounded to her; but we think the refusal is not sufficient ground to warrant a reversal. The appellant cites and relies upon State v. Smith, in 12 Rich. 443. But the appellant's counsel plainly did not by prefatory questions bring the instant case within Smith's case. It does not appear at what period of time the other alleged assault was made; that is to say, whether it was "reasonably connected in point of time with the fatal rencontre. Strictly, therefore, the testimony was *Page 450 
incompetent. The exclusion, too, was manifestly not hurtful to the defendant. She testified directly to an assault upon her person by the deceased with intent to rape her. If the jury believed her testimony, there was no need to bolster up what she said thereabout by her testimony that the deceased had made an assault of like character upon another woman.
The vital issue was, Did the deceased assault her with unlawful intent? And she testified directly to that event. The State's testimony which tended to discredit her chastity, and, therefore, to suggest her consent, was, we venture to think, the matter which overcame her testimony; it was not the elimination of what she might have said about the conduct of the deceased with other women.
There is no serious argument that the Court misstated the law of self-defense; on the other hand, the appellant's counsel admits that the "charge is correct in the usual case of homicide." It was manifestly correct in the instant case.
The third exception is hypercritical; the Court charged that the accused "must show that any person of ordinary prudence and courage would have been warranted in coming to the conclusion that the danger did exist, and that it was necessary to shoot." The italics are supplied. The literal exception is that the Court should have charged "a person" in the place of "any person." The reason assigned is that the charge thus put upon the defendant a greater burden than the law requires. But that is not true; the qualifying attributes of the hypothetical person are "ordinary prudence and courage;" a defendant in any case is held to measure up to these attributes either as they inhere in a particular person, or as they inhere in an indefinite number of persons; that is to say, in "a person" or in "any person."
The last and fourth exception is without merit. There was sufficient evidence to sustain the verdict of manslaughter. *Page 451 
The woman, by her account, killed the man; by her account she killed him because he laid his hands on her with an unlawful intent to rape her, against her consent. But the testimony in its entirety leaves reasonably uncertain whether the assault of the deceased was with intent to rape the defendant, or with intent to have carnal knowledge of her by her own consent thereto.
There was room for the exercise of the jury's judgment about that issue, and the expression of it is final for this Court.
The Judgment of the Court is affirmed. It is so ordered.